                       Case 6:20-bk-01028-LVV         Doc 6     Filed 02/26/20      Page 1 of 6
                                       United States Bankruptcy Court
                                        Middle District of Florida
In re:                                                                                    Case No. 20-01028-KJ
Steve Trover                                                                              Chapter 7
Holly Trover
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 113A-6           User: jmontero                 Page 1 of 4                   Date Rcvd: Feb 24, 2020
                               Form ID: 309A                  Total Noticed: 168


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 26, 2020.
db/jdb         +Steve Trover,    Holly Trover,    1106 Celebration Ave.,      Kissimmee, FL 34747-4809
28798793        ALDO &CYRSTAL ADAMO,     2016 MARISA CT,    BOX 328,    BRIGHTS GROVE ON NON 1CO,      CANADA
28798794        ALEX AND CAMILLE EDWARDS,     2270 GLAZEBROOK CIR.,     OAKVILLE ONTARIO L6M 5B5,      CANADA
28798795        ALEX AND jULIANA mALLMAN,     CIGERZA BF TOWER C,     LEI SHING PLACE 8,     BEIJING 100102,    CHINA
28798797       +AMANDA ALVES DE LIMA,     BAPTISTA DOS SANTOS,     322 W. 57TH ST.,     APT. 46 V,
                 New York, NY 10019-8800
28798799       +AMY KARTCH,    FERNANDO GARCIA,     732 DUXBURY LANE,    Bartlett, IL 60103-4560
28798800       +ANTONIO SILVA,    21200 NE 38TH AVE.,     APT. 1002,    Miami, FL 33180-3756
28798801       +ANUDEEP SIRI DE LANG PARHAR,     3602 WOODLAND CTR.,     Saint Paul, MN 55123-2473
28798802       +AUGUSTO FONESECO NETO,     322 W. 57TH ST. APT. 46V,     New York, NY 10019-8800
28798803        BARRY CORBETT,    2044 DHAHRAN AVE. POB 7700,      11 PLUS MAIL CENTER UDHAILLI,
                 SAUDI ARAMCO 31331,     SAUDI ARABIA
28798804       +BASSNETT HOLDINGS LLC,     121 MORRIS BRANCH,     Cary, NC 27519-7103
28798805        BETH GRAFF,    7805 BASNETT CIRCLE,     Kissimmee, FL 34747
28798806       +BRIDGE COMMERCIAL REAL ESTAT,     FIVE CONCOURSE PRKWY,      STE. 500,    Atlanta, GA 30328-6101
28798808       +CARLOS FELCE,    FIVE STAR BEARS,     350 PARK AVE. 29TH FLOOR,     New York, NY 10022-6040
28798809       +CARLOS SILVA,    21200 NE 38TH AVE.,     APT. 804,    Miami, FL 33180-3754
28798810       +CELEBRATION CENTER VIRT MAIL,     1420 CELEBRATION BLVD.,      STE.200,    Kissimmee, FL 34747-5162
28798813       +CHRIS AND FRANK VADINO,     1001 LOWER LANDING RD,     STE. 203,    Blackwood, NJ 08012-3121
28798814       +CHRISTOPHER SULZBACH,     FOUR STAR,    POB 8098,    Blackwood, NJ 08012-8098
28798815       +CLASSE ORL VACATION HOME,     21200 NE 38TH AVE.,     APT. 1002,    AVENTURA, FL 33180-3756
28798816        CNA RECOVERY SERVICES,     C/O CISCO INC,    POB 801088,     Houston, TX 77280-1088
28798817        COLIN AND ALLISON BURNS,     C/O MARLEY HUNTER & WINSTON,      6936 W. LINDBURG AVE.,     STE. 101,
                 Tampa, FL 33625
28798821       +DAN AND ESTELLE ADAMS,     POB 291,    Bomoseen, VT 05732-0291
28798822        DAN WASHBURN,    17138 PICKETTS LN RD.,     Orlando, FL 32820
28798823       +DANIEL AND TERRY MILLER,     1895 HILL ST.,    Chittenango, NY 13037-9538
28798824       +DANNY SINGER,    4362 WINDRIDGE CT.,     West Bloomfield, MI 48323-3158
28798825      #+DAVID AND LESLIE GRIMM,     8148 GRAFTON END,     Dublin, OH 43016-9495
28798826       +DAVID HARKINS,    31400 WINTER PLACE PARKEY,      STE. 400,    Salisbury, MD 21804-2014
28798827       +DAVINCI ESTATE PROPERTIES LL,     C/O MARCADIS & SINGER PA,      5104 S. WESTSHORE BLVD,
                 Tampa, FL 33611-5650
28798828        DIANE RUTLAND,    PENROSE HOUSE,     PATMORE HEATH,    ALBURY WARE SG11 2LT,     UNITED KINGDOM
28798830       +DONALD AND SHEILA PRESTON,     5535 OLD GOODRICH RD.,     Clarence, NY 14031-1223
28798831       +DR. HARRY SAHL,    1740 ELIZAA WAY,     Mechanicsburg, PA 17050-1683
28798832       +EDWARD AND SANDRA FROWLEY,     10 SMITH MANOR BLVD.,     APT.814,    West Orange, NJ 07052-4237
28798833       +EDWARD MILLER EDWARDS,     517 IVY PLACE,    Atlanta, GA 30342-4275
28798834       +ER Phys of Central FL,     POB 628296,    Orlando, FL 32862-8296
28798835        FAN ZHANG,    7961 MILLBROOK AVE.,     Point Arena, CA 95468
28798836    ++++FIVE STAR BEARS LLC,     C/O STEPHEN B. GEBELOFF, ESQ,      1001 W YAMATO RD STE 311,
                 BOCA RATON FL 33431-4403
               (address filed with court: FIVE STAR BEARS LLC,        C/O STEPHEN B. GEBELOFF, ESQ,
                 1001 YAMATO RD.,    STE 302,    Boca Raton, FL 33431)
28798840       +FORD MOTOR CREDIT,    C/O SOLOMON GINSBERG & VIGH,      POB 3275,    Tampa, FL 33601-3275
28798841       +FORMOSA DEVELOPERS INC,     FORMOSA DREAM RETREAT,     C/O JAMES E. SHEPARD ESQ,
                 2200 LUCIEN WAY STE 405,     Maitland, FL 32751-7048
28798842       +FOUR STAR INVESTMENT PROP,     POB 8098,    Blackwood, NJ 08012-8098
28798839        Florida Hospital,    POB 538800,     Orlando, FL 32853-8800
28798843        GARY & LESLIE PORTER,     38 LORD AVE,    CLAYHALL IIFORD,     LONDON ENGLAND,     UNITED KINGDOM
28798844        GEORGE A. KARAS,    427 RANALEIGH DRIVE,     Waxhaw, NC 28173
28798845       +GEORGE CHEN,    FORMOSA DEVELOPERS,     7830 W. IRLO BRONSON HWY,      Kissimmee, FL 34747-1735
28798846       +GEORGE ROSSI,    6 BRIDLE LANE,     Mount Laurel, NJ 08054-3052
28798847        GHALI LIVING TRUST,    MAGOD GHALI,     5 BENOIT,    KIRKLAND QUEBEC, H9H5H8,      CANADA
28798848        GLEN AND BELINDA MILLER,     71 NEPEAN HWY,    ASPEN DALE VICTORIA 3195,      CANADA
28798849       +GRANT IRWIN,    POB 759,    Captiva, FL 33924-0759
28798850        GREG HEBERT,    105 OAK BLUFF,    BRANDON MANITOBA,     R7C1A3,    CANADA
28798851       +GREGG A. KARAS, TRUSTEE OF,     THE KARAS REALTY 401K PSP,      C/O MICHELLE L.RIVERA ESQ,
                 2273 LEE RD. STE 200,     Winter Park, FL 32789-7214
28798852        GREGORY & JENNINE RHEAUME,     110-1510 ELDRIDGE PARKWAY,      Houston, TX 77077
28798853       +H.WARREN JOHNSON,    JING S. XU,     11423 PINE KNOLL DRIVE,     Houston, TX 77099-2609
28798854       +HARDING BELL INTERNATIONAL,     113 PONTOTOC PLAZA,     Auburndale, FL 33823-3439
28798855        HUSAIN AND NAFESSA YOUSUF,     11 POLLARD RD.,     MORDEN LONDON SM4 6EG,     UNITED KINGDOM
28798857       +IDA SINAZZOLA,    17335 CARLYLE CT.,     Tinley Park, IL 60487-5826
28798859       +ISLES OF LAKE HANCOCK HOA,     C/O ASSOC. SOLLUTIONS,     811 MABBETTE ST.,
                 Kissimmee, FL 34741-5155
28798860       +ISSA,   C/O PEARSON BITTMAN LLP,      485 N. KELLER RD. STE. 401,      Maitland, FL 32751-7575
28798861       +ISSA HOLDINGS LLC,    950 CELEBRATION BLVD.,      Kissimmee, FL 34747-4452
28798862       +ISSA HOMES,    950 CELEBRATION BLVD,      STE. F,    Kissimmee, FL 34747-4452
28798863       +IVAN INTERNATIONAL LLC,     MARCELO,    762 SW 18TH AVE.,     Miami, FL 33135-3495
28798864       +JAMES AND DAVERENE WATKINS,     6101 FAIRLONG RUN,     Acworth, GA 30101-8415
28798865        JAMES F. KILPATRICK,     54 JOSEPH DUGGAN RD.,     TORONTO ONTARIO M4L3Y2,     CANADA
28798866       +JAMES MCCOMBS,    6201 W. 129TH ST.,     Palos Heights, IL 60463-2331
28798867        JAMIE AND COLLETTE SAITCH,     23 GREAT WHEATLEY RD.,     RAYLEIDH ESSEX SS6 7AW,      UNITED KINGDOM
                       Case 6:20-bk-01028-LVV         Doc 6     Filed 02/26/20      Page 2 of 6



District/off: 113A-6           User: jmontero                 Page 2 of 4                   Date Rcvd: Feb 24, 2020
                               Form ID: 309A                  Total Noticed: 168


28798868       +JASON AND RYAN COLE,     2396 W. STATE ROAD 245 W.,      West Liberty, OH 43357-9643
28798869       +JAYA AND KALYANNAL SINGHAL,     11317 RIDERMARK ROW,       Columbia, MD 21044-5704
28798870       +JERRY AND SHIRLEY HEAVLIN,     1140 S.W. HUNTINGTON,       Blue Springs, MO 64015-8902
28798872       +JIM DOWLING,    C/O ASMA & ASMA,     884 S. DILLARD.STREET,      Winter Garden, FL 34787-3910
28798873        JOANNE HENDRICK,    JAMES TAKACS,     561 CANDORO     RD.,    FENWICK ON LOS 1CO,     CANADA
28798874       +JOE ROTHFUS,    660 CELEBRATION AVE.,     APT. 260,     Kissimmee, FL 34747-4928
28798875    ++++JOEL SCWHARTZ,    C/O STEPHEN B. GEBELOFF, ESQ,       1001 W YAMATO RD STE 311,
                 BOCA RATON FL 33431-4403
               (address filed with court: JOEL SCWHARTZ,        C/O STEPHEN B. GEBELOFF, ESQ,       1001 YAMATO RD.,
                 STE. 302,    Boca Raton, FL 33431)
28798876       +JOHN & GWEN NITISUSANTA,     10048 BRANDON CIRCLE,      Orlando, FL 32836-3714
28798877        JOHN AND ELAINE SOENCER,     1904 130A STREET,     SURREY BC V4A 8R7,      CANADA
28798878        JOHN AND HEATHER LONG,     5312 PAWNEE LANE,     Mission, KS 66205-2735
28798879       +JOHN ROACH,    139 MICHIGAN CIRCLE,     BOCA RATON, FL 33487-1576
28798880        JOHN SILVA & TIFFANI KALIKO,      137 MEVARAIS DRIVE,      Charlotte, NC 28211
28798881        JONATHAN AND SAMANTHA WALKER,      HIGHFIELD,    MIDDLE WARBERRY RD.,      TORQUAY YQ1 1RS,
                 UNITED KINGDOM
28798883       +KALIKO SILVA,    C/O MAUGHN LAW GROUP,     1101 PERRYWINKLE WAY,      STE 103,
                 Sanibel, FL 33957-4708
28798884        KARJARDI GUNAWAN,     WENY WIHARDJO,    1/51,    KAKARTA,     INDONESIA
28798885        KARL & JOAN MURRAY,     12 HURST AVE.,    CHINSFORD LONDON E48DW,       UNITED KINGDOM
28798886       +KEITH LEVAN,    WLW ESTATES LLC,     49 MCCOLLUM DR.,      Clark, NJ 07066-2217
28798887       +KENNETH CAVALLARI,     1541 HIDDEN CV,    Virginia Beach, VA 23454-1417
28798888       +KHALID SODHA,    2869 W. WALNUT HILL LANE,      #2111,     Irving, TX 75038-7387
28798890       +KURT CHRISTIANSON,     513 TEAL DR.,    Chatham, IL 62629-9792
28798892        LAWRENCE HAWKINS,     88 THE VILLAS,    TRINCITY,     TRINIDAD & TOHGO
28798893       +LEE COUNTY TAX COLLECTOR,     POB 630,    Fort Myers, FL 33902-0630
28798894       +LESLIE AND JANE INGRAHAM,     72 STATE ROAD 88,     Newark, NY 14513-9180
28798895        LORRNA TAGLIAVINI,     PAUL WILLIAMS,    200 HAINAULT RD.,      LONDON E11 1EP,     UNITED KINGDOM
28798891        Labcorp,    POB 2240,    Burlington, NC 27216-2240
28798896       +MARCELO MIRANDA,    MARCUS SALVADORE,     762 SW 18TH AVE.,      Miami, FL 33135-3495
28798898        MARK AND KATHLEEN FORTENOT,     C/O ROBERT C. CHILTON,ESQ,       POB 9498,
                 Winter Haven, FL 33883-9498
28798897       +MARK AND KATHLEEN FORTENOT,     516 DEER PARK TRAIL,        Lafayette, LA 70508-7859
28798900        MELVIN AND STEPHANIE HAND,     2 STATION RD.,     MOORTOWN LINCOLNSHIRE LN76HZ,       UNITED KINGDOM
28798901        MOANA SCHIAVO,    RIO VERDE INCESTMENTS,      7901 KINGSPOINTE PKWY,      STE. 10,
                 Orlando, FL 32819-6523
28798902        MORRIS PETERSON,    2111 WESTLAKE SHORE BLVD,      TOWNHOME 6,     TORONTO ON M8V4B2,      CANADA
28798899        Medical Center Radiology,     POB 919010,     Orlando, FL 32891-9010
28798903        NAILL AND ANN HOWARD,     62 BARNTON PARK VIEW,     EDINBURGH SH4 611J,      UNITED KINGDOM
28798904        NAT & LINDA TONELLI,     55 MCARTHUR DRIVE,     Millville, NJ 08332-9626
28798905        NIGEL AND LISA DUNNINGTON,     JEPPS BARN JEPPS LANE,       LANCANSHIRE PR 3 5AR,     UNITED KINGDOM
28798908       +OMAR BROWN,    11421 CYPRESS BAY ST.,     Clermont, FL 34711-7368
28798909       +ONEC VACATION HOMES LLC,     21200 NE 38TH AVE.,      APT. 1002,    Miami, FL 33180-3756
28798910        PAUL & TINA LA POLICE,     4807 ELLARD WAY,     REGINA SK S4X4T2,     CANADA
28798911        PAUL ANTHONY WILLIAMS,     200 HAINAULT,    LONDON E11 1EP,      UNITED KINGDOM
28798912        PAUL BARON,    39 HENRY CORSON PLACE,     MARKHAMON L3P 3E8,      CANADA
28798913       +PENNY MAGNUSON,    14008 HEATHER STREET NW,      Andover, MN 55304-7547
28798914        PETER AND NANCY KUK,     58 BONNERSFIELD CLOSE,     HARROW MIDDLESEX HA13LQ,       ENGLAND
28798915      #+PETER AND SHARON KRAUSE,     11690 PACIOCCO CT.,      Plymouth, MI 48170-2870
28798916       +PETER THOMAS & WENDY LEE,     15150 MEMORIAL DRIVE,      Houston, TX 77079-4304
28798917       +PNC BANK,    ATTN : BANKRUPTCY DEPT.,     POB 94982 MAILSTOP,      BRYB58015,
                 Cleveland, OH 44101-4982
28798918       +PONTO ORLANDO VACATION HOMES,      21200 NE 38TH AVE,      APT. 1002,    Miami, FL 33180-3756
28798920       +PRESTIGE MANAGEMENT GROUP,     C/O JOHM SAMAAN, PA,      337 N.FERN CREEK AVE.,
                 Orlando, FL 32803-5439
28798921        Quest Diagnostics,     POB 740698,    Cincinnati, OH 45274-0698
28798923       +RENAN & JEANETTE RULECIO,     10 CLAREMONT LANE,      Trabuco Canyon, CA 92679-4935
28798924        RICHARD NEWBERY,    TREASURE ISLAND LLP SWANSTON,       108 SWANSTON RD,     EDINBURGH SCOTLAND EH107,
                 SCOTLAND
28798925       +RICK AND AN MARIE PISANO,      6 TANNER CT.,     Princeton Junction, NJ 08550-3306
28798926       +RIO VERDE INVESTMENTS LLC,     C/O BARRY J. WALKER, JR. ESQ,       225 SOUTH WESTMONTE DR.,
                 STE. 2040,    Altamonte Springs, FL 32714-4218
28798927      #+RIO VERDE INVESTMENTS LLC,     LIABILITY COMPANY,      7901 KINGSPOINTE PARKWAY #10,
                 Orlando, FL 32819-6523
28798928        ROB AND AMY FARRELL,     RPB LLC,    Bardstown, KY 40004
28798929       +ROBERT AND ROSITA BOROWSKI,     1524 SE 9TH STREET,      Deerfield Beach, FL 33441-5834
28798930       +ROLLING HILLS HOA,     C/O JAMES MCSWEENEY,     2620 STAR LAKE VIEW,      Kissimmee, FL 34747-2509
28798931       +RONALD AND DEBBIE LECLERQ,     221 NEW LONDON TPKE,      Wyoming, RI 02898-1019
28798933       +RYAN AND RAE ANN BARRY,     191 VAN HOULAN AVE,     Wyckoff, NJ 07481-2421
28798934        SCOT SALTSTONE,    24 PEBBLE BEACH DRIVE,      CALLENDAR ON, P0H 1H0,      CANADA
28798935        SCOTT & SUE BERGSTON,     933 WEATHERMORE TRCE,     Hoschton, GA 30548-3486
28798936        SCOTT HEDRICK,    5616 GRANNY WHITE PIKE,      Brentwood, TN 37027-4133
28798937        SENEPAPA PATHIRAJA,     177 BIRCHLAWN RD.,     BOLTON ON L7E 3W3,     CANADA
28798938        SHANE AND NAOMI LEWIS,     15A COAL POINT RD. NSW,      NEW SOUTH WALES 2283,      AUSTRAILIA
28798939        SHERIFF INVESTMNT GRP,     5616 GRANNY WHITE PIKE,      Nashville, TN 37207-4133
28798940        SONIA AND BENJIE THOAS,     INDRE LEE,    333 BAY STREET STE 4600,       TORONTO ONTARIO M5H2S5,
                 CANADA
28798941       +SQUARE,    DEPT. 691,    POB 4115,    Concord, CA 94524-4115
28798942        STATE OF FL COMM OF ETHICS,     PO DRAWER,     15709,    Tallahassee, FL 32303
                       Case 6:20-bk-01028-LVV        Doc 6     Filed 02/26/20      Page 3 of 6



District/off: 113A-6           User: jmontero                Page 3 of 4                   Date Rcvd: Feb 24, 2020
                               Form ID: 309A                 Total Noticed: 168


28798943        +STEVE AND CATHERINE TJIA,    4618 91ST ST.,     Lubbock, TX 79424-5036
28798944        +STILWELL INVESTMENTS INC,    SANDY,    POB 848,    Captiva, FL 33924-0848
28798946        +SUNTRUST BANK,    C/O MARCADIS SINGER PA,      5104 SOUTH WESTSHORE BLVD.,    Tampa, FL 33611-5650
28798947         SUSAN AND JEFFREY ROBERTS,     16 T. EAGLE,    Penfield, NY 14526
28798948        +TERRY DENNY,    SEVEN RIVERS PROP LLC,    W. 2703 LAKE RD.,    West Salem, WI 54669-9042
28798949        +THERESE GROSSI,    PAUL SKULT,    17211 WILOW RIDGE CT.,    Northville, MI 48168-8407
28798950         THOMAS LECLERCQ,    RUE BEAURGARD 132,    CHARMEUX 4654,    BELGIUM
28798951        +TIEN HAY OEI,    C/O SOTO LAW,    415 MONTGOMERY RD.,    Altamonte Springs, FL 32714-6823
28798952        +TODD FREITAG,    FREITAG RENTALS,    2011 LOVETT AVE.,    Bismarck, ND 58504-6738
28798953         TOM AND DEBBIE BATTISTELLA,     14229 LILBOURN AVE.,    Midlothian, IL 60445
28798954         TOM MICHAELES,    25 ORLO COURT,    KLEINBURG, ON LOJICO,    CANADA
28798955         TRACIE MARRINER,    POULACE PROPERTIES LTD,     TRIXOVER LODGE HALL LANE,    RUTLAND PE9 3QJ,
                  ENGLAND
28798956        +TRACY STEIN,    PRETISGUE MANAGEMENT LLC,     3208 E. COLONIAL DR #203,    Orlando, FL 32803-5127
28798957        +US BANK,   C/O ALBERTELLI LAW,     POB 23028,    Tampa, FL 33623-2028
28798958        +WALTER WINSHALL,    2003 FAMILY IRREVOCABLE TRUS,     C/O ARNIE WINSHALL,    3 FERNDALE RD.,
                  Weston, MA 02493-2233
28798960        +WEBSTER PLATINUM 1 VACATION,     6101 FAIRLONG RUN,    Acworth, GA 30101-8415
28798961        +WELLS FARGO VENDOR FINANCE,     POB 105710,    Atlanta, GA 30348-5710
28798962        +WESTFIELD INSURANCE,    BROWN & BROWN,    7009 DR. PHILLIPS BLVD.,     STE. 280,
                  Orlando, FL 32819-5124
28798959        +Waypoint Resource Group,    Attn: Bankruptcy,     301 Sundance Pwy,    Round Rock, TX 78681-8004

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: ccrowe@bcnlawfirm.com Feb 25 2020 00:15:29        K Wade Boyette, Jr.,
                 Boyette Law Offices, P.A.,    1635 East Highway 50,    Suite 300,    Clermont, FL 34711
tr             +EDI: FAMAHENDRU Feb 25 2020 05:03:00       Arvind Mahendru,    5703 Red Bug Lake Road,    Suite 284,
                 Winter Springs, FL 32708-4969
ust            +E-mail/Text: ustp.region21.or.ecf@usdoj.gov Feb 25 2020 00:16:56
                 United States Trustee - ORL7/13,    Office of the United States Trustee,
                 George C Young Federal Building,    400 West Washington Street, Suite 1100,
                 Orlando, FL 32801-2210
28798796       +EDI: GMACFS.COM Feb 25 2020 05:03:00       Ally Financial,   Attn: Bankruptcy,     Po Box 380901,
                 Bloomington, MN 55438-0901
28798798       +EDI: ACBK.COM Feb 25 2020 05:03:00       American Credit Acceptance,    Attn: Bankruptcy,
                 961 E Main St,    Spartanburg, SC 29302-2185
28798807       +EDI: CAPITALONE.COM Feb 25 2020 05:03:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
28798811       +EDI: CHASE.COM Feb 25 2020 05:03:00       Chase Card Services,    Attn: Bankruptcy,    Po Box 15298,
                 Wilmington, DE 19850-5298
28798818       +EDI: WFNNB.COM Feb 25 2020 05:03:00       Comenity Bank/Victoria Secret,    Attn: Bankruptcy,
                 Pob 182125,    Columbus, OH 43218-2125
28798819       +EDI: WFNNB.COM Feb 25 2020 05:03:00       Comenity Bkl/Ulta,    Attn: Bankruptcy Dept,
                 Po Box 182125,    Columbus, OH 43218-2125
28798820       +EDI: WFNNB.COM Feb 25 2020 05:03:00       Comenitycapital/lucky,    Po Box 182120,
                 Columbus, OH 43218-2120
28798829       +EDI: DISCOVER.COM Feb 25 2020 05:03:00       DISCOVER FINANCIAAL,    POB 3025,
                 New Albany, OH 43054-3025
28798791        EDI: FLDEPREV.COM Feb 25 2020 05:03:00       Florida Department of Revenue,    Bankruptcy Unit,
                 Post Office Box 6668,    Tallahassee FL 32314-6668
28798792        EDI: IRS.COM Feb 25 2020 05:03:00       Internal Revenue Service,    Post Office Box 7346,
                 Philadelphia PA 19101-7346
28798889       +E-mail/Text: bncnotices@becket-lee.com Feb 25 2020 00:16:45        Kohls/Capital One,
                 Attn: Credit Administrator,    Po Box 3043,    Milwaukee, WI 53201-3043
28798906       +Fax: 407-737-5634 Feb 25 2020 00:26:32       Ocwen Loan Servicing, LLC,    1661 Worthington Road,
                 Suite 100,   West Palm Beach, FL 33409-6493
28798790        E-mail/Text: taxbankruptcy@osceola.org Feb 25 2020 00:17:35        Osceola County Tax Collector,
                 Post Office Box 422105,    Kissimmee FL 34742-2105
28798919       +EDI: PRA.COM Feb 25 2020 05:03:00       PORTFOLIO RECOVERY,    POB 41021,   Norfolk, VA 23541-1021
28798922       +E-mail/Text: bkdepartment@rtresolutions.com Feb 25 2020 00:17:22        Real Time Resolutions,
                 Attn: Bankruptcy,    Po Box 36655,   Dallas, TX 75235-1655
28798945       +EDI: STF1.COM Feb 25 2020 05:04:00       Suntrust,   Attn: Bankruptcy,
                 Mail Code VA-RVW-6290 PO Box 85092,     Richmond, VA 23285-5092
                                                                                               TOTAL: 19

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
28798856         IAN CASWELL,   3 MONHAMS DR.,    WOODFORD GREEN 68OLG,     ESSEX
28798871         JERRY BECK,   L&K PROPERTY OF FL,    POB 30255 560 SOUTH SOUND RD,     GEORGE TOWN KY1-1202KY,
                  GRAND CAYMAN
28798882         JOSEPH & ANGELA NORRIS,    JUDD HOLMES JUDD HOLME LN,    CHIPPLING PRESTON PR3 2TH
28798932         RUI EDUARDO WIRTH SCHURMANN,    RUA BALEI JUBARTE,    242 S1 O6,    88215-000 BOMBINAHAS SC,
                  BARSIL
28798812*       +Chase Card Services,    Attn: Bankruptcy,   Po Box 15298,     Wilmington, DE 19850-5298
28798837*        Florida Dept. of Revenue,    Bankruptcy Unit,    POB 6668,    Tallahassee, FL 32314-6668
28798838*        Florida Dept. of Revenue,    Bankruptcy Unit,    POB 6668,    Tallahassee, FL 32314-6668
28798858*        Internal Revenue Service,    P O Box 7346,    Philadelphia, PA 19101-7346
                         Case 6:20-bk-01028-LVV                  Doc 6      Filed 02/26/20          Page 4 of 6



District/off: 113A-6                  User: jmontero                     Page 4 of 4                          Date Rcvd: Feb 24, 2020
                                      Form ID: 309A                      Total Noticed: 168

28798907        ##+OMAR AFZAL,        3635 S. MCINTOSH CT.,         New Berlin, WI 53151-5229
                                                                                                                    TOTALS: 4, * 4, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++++’ were corrected as required by the USPS Locatable Address Conversion System (LACS).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 26, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 24, 2020 at the address(es) listed below:
              Arvind Mahendru     amtrustee@gmail.com, amahendru@ecf.axosfs.com;am01@trustesolutions.net
              K Wade Boyette, Jr.    on behalf of Joint Debtor Holly Trover ccrowe@bcnlawfirm.com,
               wboyette@bcnlawfirm.com;kcostello@bcnlawfirm.com;drabrams620@gmail.com;r53138@notify.bestcase.com
              K Wade Boyette, Jr.    on behalf of Debtor Steve Trover ccrowe@bcnlawfirm.com,
               wboyette@bcnlawfirm.com;kcostello@bcnlawfirm.com;drabrams620@gmail.com;r53138@notify.bestcase.com
              United States Trustee - ORL7/13    USTP.Region21.OR.ECF@usdoj.gov
                                                                                             TOTAL: 4
                        Case 6:20-bk-01028-LVV                       Doc 6    Filed 02/26/20            Page 5 of 6

Information to identify the case:
Debtor 1              Steve Trover                                                      Social Security number or ITIN        xxx−xx−7420
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Holly Trover                                                      Social Security number or ITIN        xxx−xx−6576
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Middle District of Florida
                                                                                        Date case filed for chapter 7 2/21/20
Case number:          6:20−bk−01028−KJ


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Steve Trover                                        Holly Trover

2.      All other names used in the
        last 8 years

3.     Address                               1106 Celebration Ave.                                  1106 Celebration Ave.
                                             Kissimmee, FL 34747                                    Kissimmee, FL 34747

4.     Debtor's attorney                     K Wade Boyette Jr.                                     Contact phone (352) 394−2103
                                             Boyette Law Offices, P.A.
       Name and address                      1635 East Highway 50                                   Email: ccrowe@bcnlawfirm.com
                                             Suite 300
                                             Clermont, FL 34711

5.     Bankruptcy Trustee                    Arvind Mahendru                                        Contact phone (407) 504−2462
                                             5703 Red Bug Lake Road
       Name and address                      Suite 284
                                             Winter Springs, FL 32708

Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 11 USC § 701.
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                          Case 6:20-bk-01028-LVV                       Doc 6         Filed 02/26/20               Page 6 of 6
Debtor Steve Trover and Holly Trover                                                                                Case number 6:20−bk−01028−KJ


6. Bankruptcy Clerk's Office                    George C. Young Federal Courthouse                               Hours open:
                                                400 West Washington Street                                       Monday − Friday 8:30 AM −
    Documents in this case may be filed at this Suite 5100                                                       4:00PM
    address. You may inspect all records filed Orlando, FL 32801
    in this case at this office or online at
    www.pacer.gov.                                                                                               Contact phone 407−237−8000

                                                                                                                 Date: February 24, 2020

7. Meeting of creditors                          March 31, 2020 at 09:00 AM                                      Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a George C. Young Courthouse,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court Suite 1203−B, 400 West
    both spouses must attend. Creditors may
    attend, but are not required to do so. You   docket.                                          Washington Street, Orlando, FL
    are reminded that Local Rule 5073−1                                                           32801
    restricts the entry of personal electronic     *** Debtor(s) must present Photo ID and acceptable
    devices into the Courthouse.                  proof of Social Security Number at § 341 meeting. ***


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                    Filing deadline: June 1, 2020
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                               Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as             conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                 it later appears that assets are available to pay creditors, the clerk will send you another notice telling
                                                 you that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim unless
    you receive a notice to do so.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                 to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if
                                                 you have any questions about your rights in this case.


12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                 the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                 exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive
                                                 the objection by the deadline to object to exemptions in line 9.


13. Voice Case Info. System                      McVCIS provides basic case information concerning deadlines such as case opening, discharge,
    (McVCIS)                                     and closing dates, and whether a case has assets or not. McVCIS is accessible 24 hours a day
                                                 except during routine maintenance. To access McVCIS toll free call 1−866−222−8029.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                   page 2
